DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closing device” in claim 9 and the “deflecting device” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervais, et al. (“Gervais”) (U.S. Pub. 2016/0120108).
	Regarding claim 1, Gervais a discloses device (18) for metering a granular or grainy material in a distributor machine, said device comprising:
- a housing (40);
- an inlet opening (through top of device) formed on the housing, via which opening granular or grainy material can be introduced in the housing for metering;
- an outlet opening formed (connected to 43) on the housing, via which opening the granular or grainy material can be discharged from the housing after metering;
- a metering space (seen in Fig. 5) formed in the housing in such a manner that the granular or grainy material can pass in the housing from the inlet opening via the metering space to the outlet opening;
- a metering wheel (28) arranged on a drive shaft (44) in the metering space and set up to meter the granular or grainy material supplied via the inlet opening;
- a mounting opening (Fig. 6: 88) formed on the housing, via which opening the metering wheel can be exchangeably mounted in the metering space; and
- a mounting component (60) which is detachably arranged in the mounting opening in a mounted position on the housing such that said component at least partially covers said opening, wherein the mounting component has a receiving unit (68) to detachably receive the metering wheel in such a manner that the metering wheel received in the receiving unit is mounted on the drive shaft when the mounting component is arranged in the mounted position and that the metering wheel is forcibly detached from the drive shaft when the mounting component is released from the mounted position, such that the metering wheel is thereby removable from the metering space and detachable from the housing together with the mounting component (¶ [0031]: “The cartridge 60 includes a releasable bearing coupler 68. As further described below, the releasable bearing coupler 68 facilitates rotation of the meter roller 28 within the cartridge and facilitates removal of the meter roller from the cartridge.”  ¶ [0034]: “Once an operator desires to change the meter roller 28, the operator removes the cartridge 60, thereby enabling another cartridge to be inserted.”)
	Regarding claim 2, Gervais discloses the metering wheel received in the receiving unit is mounted on the drive shaft (¶ [0030]) in an operational position for metering when the mounting component is arranged in the mounted position (¶ [0031]).
	Regarding claim 3, Gervais discloses that the metering wheel received in the receiving unit is rotatable, at least when the mounting component is arranged in the mounted position. (¶ [0034]: “the releasable bearing coupler 68 are in longitudinal alignment, thereby facilitating rotation of the meter roller 28 in response to rotation of the drive shaft 44.”)
	Regarding claim 4, Gervais discloses that the receiving unit has a rotatable support component (128) on which the metering wheel is detachably received.
Regarding claim 5, Gervais discloses that the metering wheel is arranged on the face of the mounting component by means of the receiving unit. (seen in Fig. 5)
Regarding claim 6, Gervais discloses that the mounting component is mountable in the mounting opening at the housing without the need for tools.  (¶ [0044]: “The grip segment 126 has edges to help an operator rotate the releasable bearing coupler 68.”)
Regarding claim 7, Gervais discloses that the mounting component is screwed (via 118) into an associated thread (75) at the housing in the mounted position.  (¶ [0044])
Regarding claim 10, Gervais discloses a deflecting device (Fig. 4: 43)
Regarding claim 13, Gervais discloses a material reservoir (12) of granular material (26) coupled to the inlet opening.
Regarding claim 14, Gervais discloses a distributor machine (Fig. 1: 10) for metering and distributing granular or grainy material (¶ [0024]: “seeds”, “fertilizer”) using the device of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervais as applied to claim 1 above, and further in view of Pottmann (U.S. Pub. 2009/0293648).
Regarding claim 8, Gervais is silent in regards to a slider device.  Pottmann discloses a slider device (Fig. 5: 17, 22) controlling the flow in a material path between an inlet opening and metering space (4, 5).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Pottmann’s slider device to control the material path flow between the inlet opening and the metering space to prevent loss or unwanted dispensing of material during maintenance.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervais as applied to claim 1 above, and further in view of Bent, et al. (“Bent”) (U.S. Pub. 2014/0261810).
Regarding claim 9, Gervais discloses that the outlet opening is a multiple path opening with separate exits (multiple paths in 43 seen in Figs. 4 and 6 leading to exits 20) but does not specifically disclose that each of the multiple paths can be closed or opened individually with closing devices.
Bent discloses a metering module (32) with an outlet with multiple paths (seen in Figs. 3 and 4) with separate exits (104, 106) which can be closed or opened individually and/or jointly by means of a closing device (124, 126).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Bent’s closing device to selectively to provide a run selection mechanism wherein the cleanout thereof is simpler and less time consuming and which allows a user to simply and easily calibrate a metering box attached thereto.  (¶ [0006, 0007])
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 requires a changeover box which receives a plurality of interchangeable metering wheels.  The prior art does not disclose a changeover box.  Claim 12 depends from claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754